         Case 1:20-cv-10752-PGG Document 21 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAVEN LeDEATTE.

                          Plaintiff,                                  ORDER

            - against -                                         20 Civ. 10752 (PGG)

HORIZON MEDIA

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Plaintiff Raven LeDeatte will file any opposition to Defendant Horizon Media’s

motion to compel arbitration (Dkt. No. 17) by October 6, 2021.

              The Clerk’s Office is directed to mail a copy of this order to Plaintiff.

Dated: New York, New York
       September 16, 2021
                                                     SO ORDERED.


                                                     _______________________________
                                                     Paul G. Gardephe
                                                     United States District Judge
